Citation Nr: 0718319	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from November 1969 to 
December 1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran seeks service connection for PTSD, which he says 
stems from his service in Vietnam during the Vietnam 
conflict.  He also seeks service connection for hepatitis C.  
He contends that his PTSD and hepatitis C were caused by his 
handling of war dead and wounded in Vietnam.  He says that he 
wrapped dead bodies at several different bases in Vietnam, 
including Saigon, Da Nang, and Cam Rahn Bay, from May to 
November 1971.  He also reports that he witnessed the 
drowning death of a buddy in Cam Rahn Bay.  He reports that 
he was assigned to the 347 Combat Support Group, in a 
Reconnaissance Squadron.  He says that he performed temporary 
duty (TDY) from Yokoto AFB, Japan, and adds that this duty 
was classified as a Top Secret or Secret mission.

Medical records confirm current diagnoses of PTSD and 
hepatitis C.  While service medical records (SMRs) contain no 
record of any diagnosis of or treatment for hepatitis C 
during service, SMRs do show treatment on more than one 
occasion for "persistent anxiety" and nervousness.  

Service personnel records contain no mention of Vietnam, 
however, the record does contain evidence of service in 
Vietnam.  A service medical record (SMR) dated February 5, 
1971, advises "cleared AFR 205-6."  Subsequent SMRs 
(including laboratory slips) inform that the veteran 
underwent urine testing for heroin on or about June 25, 1971, 
and contain the information "TDY, Det 2, 556 Recon Sq."  
Perhaps most significant; however, is an SMR dated July 2, 
1971, regarding treatment for "rash on back" which advises 
that the veteran was "down in Vietnam."

Review of the record shows that the RO failed to verify the 
veteran's reported TDY service in Vietnam and the stressors 
that he alleges are associated with said service.  See 
VAOPGCPREC 12-99.  Confirmation of the veteran's Vietnam 
service is also pertinent with regard to the veteran's claim 
for hepatitis C, since the veteran alleges that this disorder 
was likewise incurred during his work in Vietnam.  This 
matter must therefore be remanded for further development.  
38 C.F.R. § 3.159(c); see also M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D.  

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from December 2002 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Obtain VA medical records compiled 
since December 2002 by the VAMC patronized 
by the veteran.  If no additional records 
exist the case file should be documented 
accordingly.  If the veteran identifies 
additional private treatment records that 
are relevant to the issues on appeal during 
the course of this remand, they should also 
be obtained and associated with the record.  

2.  Request that the veteran provide 
specific information regarding his TDY in 
Vietnam.  This should include the dates and 
duration of each period of TDY in Vietnam; 
the approximate dates (within 60 days is 
desirable) and location of each specific 
job site; the unit(s) to which he was 
assigned in Vietnam; the name of the buddy 
who drowned in Cam Rahn Bay, the date and 
location of the drowning incident, and the 
veteran's location at the time of the 
drowning incident.  

The veteran should also be advised that he 
can submit alternate forms of evidence to 
prove the occurrence of the stressor, such 
as a buddy statement from someone who 
witnessed the incident(s) that he claims to 
have seen or who was told about it at the 
time.

3.  Contact the appropriate agency and 
request the following records for 
confirmation of the veteran's service in 
Vietnam:

*	a complete copy of the veteran's 
service personnel records; 
*	unit histories for the 347th Combat 
Support Group in Yokota, Japan, from 
January 1970 through November 1971; 
*	unit histories for Det 2, 556 Recon Sq 
in Vietnam from January through 
November 1971.  

4.  After confirmation of the veteran's 
service in Vietnam has been established, 
the RO must attempt to verify the veteran's 
claimed stressors.  

5.  If any claimed stressor is verified, a 
VA examination should be conducted to 
determine the nature and severity of the 
reported PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO should identify for 
the examiner the stressor(s) it has 
determined are verified.  The RO is to 
inform the examiner that only the 
stressor(s) which have been verified may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record was sufficient to 
produce PTSD; and (2) whether it is at 
least as likely as not that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the examiner. 

A rationale for all opinions should be set 
forth in the report provided.  The examiner 
must also reconcile his opinions with any 
conflicting opinions contained in the 
record.

6.  After confirmation of the veteran's 
service in Vietnam has been established, 
the veteran should also be scheduled for 
an examination by an appropriate 
specialist regarding his claim for service 
connection for hepatitis C.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all 
findings should be reported in detail.  
The examiner is specifically requested to 
provide an opinion as whether there is at 
least a 50 percent probability or greater 
that the veteran's hepatitis C began 
during service or is related to any 
incident thereof.  A rationale for all 
opinions should be set forth in the report 
provided.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims for service connection 
for PTSD and hepatitis C.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



